Citation Nr: 0529869	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  98-19 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
dermatophytosis prior to August 30, 2002.   

2.  Entitlement to a rating in excess of 50 percent for 
dermatophytosis since August 30, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to March 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of the evaluation of dermatophytosis since August 
30, 2002 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's dermatophytosis is manifested by brown, 
scaly, crusty lesions effecting the anterior and posterior 
chest, neck, upper and lower extremities, and the groin.  

2.  It is not shown that the skin disorder produces marked 
interference with employment or is otherwise so unusual as to 
render application of the regular schedular provisions 
impractical.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
for the period prior to August 30, 2002, the criteria for a 
50 percent evaluation, but no more, for dermatophytosis are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.118, Diagnostic Code 7813 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The United States Court of Appeals for Veterans Claims  
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case, the claim for an increased rating 
for dermatophytosis has been on appeal since February 1997.  
In a November 2004 letter, the veteran was advised of the 
provisions of the VCAA and encouraged to identify pertinent 
evidence in support of his claim.  Additionally, the record 
reflects that the RO advised the appellant of the criteria 
for claims for increased ratings, and provided an opportunity 
to submit any evidence pertinent to the claim.  However, in 
view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim.  

II.  Background and Analysis

The veteran contends that an evaluation greater than 30 
percent is warranted for his service-connected skin 
disability.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected skin disability is rated as 
30 percent disabling pursuant to 4.118, Diagnostic Code 7813, 
pertaining to dermatophytosis.  The Board notes that the VA 
Rating Schedule that addresses the skin disorders was 
amended, effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  Where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless provided otherwise, the version most favorable to the 
appellant will apply, although new rating criteria only apply 
to the period of time after their effective date.  VAOPGCPREC 
3-2000.  

In this matter, the veteran has not received adequate notice 
of the revised rating criteria or been afforded a recent VA 
examination in order to evaluate the condition under the 
revised rating criteria.  Thus, the issue of the evaluation 
of the veteran's skin disability since August 30, 2002 is the 
subject of a Remand below.  

Accordingly, the Board will consider the evaluation of the 
veteran's service-connected skin disability for the period 
prior to August 30, 2002.  

That criteria is set forth in 38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2002).  Under the former regulations, a 10 percent 
rating is warranted if there is exfoliation, exudation, or 
itching, if involving an exposed surface or an extensive 
area.  A 30 percent rating is warranted if there is exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the disorder is 
exceptionally repugnant.  

The medical evidence of record is limited.  Although the 
veteran reported VA outpatient treatment for the skin 
condition, associated records do not contain a description of 
the condition or the symptoms associated with the condition.  
They do contain a note indicating that the veteran was 
prescribed ointments and creams for treatment of the skin 
disorder.  

The veteran underwent a VA examination in July 2001.  The 
examiner noted that the condition was characterized by brown 
patches of lesions with raised borders.  They were scaly.  
There was excoriation of the left anterior chest and right 
leg.  The rash was spread over the anterior/posterior chest, 
neck, upper and lower extremities and the groin.  There was 
no ulceration.  However, there was excoriation and crusting.  
The examiner opined that the condition resulted in associated 
systemic or nervous manifestations characterized by anxiety 
and frustration.  In this respect, the veteran reported that 
he had no desire to be seen in public places.  The diagnosis 
was generalized dermatophytosis.  

Photographs were associated with the examination report.  
They depict brown patches of lesions on the veteran's chest, 
torso, and neck.  

The Board has carefully reviewed the evidence in this matter.  
As it pertains to the period prior to August 30, 2002, the 
veteran's service-connected skin disability results in 
extensive lesions.  While the lesions were not ulcerated, 
they did result in crusting.  In addition, the examiner 
opined that the condition resulted in systemic or nervous 
manifestations characterized by anxiety and frustration.  The 
photographs document that the lesions are found on both 
exposed and unexposed areas of the body.  

The veteran's skin disability is manifested by a disability 
picture that includes symptomatology as described in both the 
30 percent and a 50 percent evaluations under Diagnostic Code 
7813.  However, due to the extensive nature of the lesions 
and due to the fact that they result in crusting and nervous 
manifestations, the Board finds that the disability more 
nearly approximates the criteria for a 50 percent evaluation.  
While all of the criteria for a 50 percent evaluation are not 
demonstrated, the Board finds that that for the period prior 
to August 30, 2002, the disability was of sufficient severity 
to warrant a 50 percent evaluation.  

A 50 percent evaluation is the maximum schedular evaluation 
under the Diagnostic Codes pertaining to skin disabilities.  
While the veteran's dermatophytosis is disabling, there is no 
showing that the disability has reflected so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  In 
this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Put another way, the 50 percent rating assigned 
herein adequately compensates the veteran for the severity of 
his skin disability.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

For the period prior to August 30, 2002, a 50 percent 
evaluation, but no more, for dermatophytosis is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  


REMAND

The Board finds that additional development is warranted with 
respect to the evaluation of dermatophytosis for the period 
since August 30, 2002.  

In this respect, as noted above, the rating criteria for 
evaluating skin disabilities changed during the pendency of 
the veteran's appeal.  This amendment was effective August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002). 

In this matter, the veteran has not been provided notice of 
the revised regulations.  As such a remand is warranted to 
ensure due process of law, and avoid the possibility of 
prejudice.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, the veteran last underwent a VA 
examination in 2001, prior to the revision of the rating 
criteria for evaluating skin disabilities.  In addition to 
being greater than four years old, the examination report 
does not contain sufficient findings for evaluating the claim 
under the revised rating criteria.  Accordingly, the Board 
finds that another examination is necessary to determine the 
current severity of the veteran's skin disability.  

Prior to any examination, the veteran should be afforded 
another opportunity to present additional information and/or 
evidence pertinent to the issue on appeal.  

Accordingly, the claim is REMANDED for the following 
development:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide information, and, if, 
necessary, authorization to enable it to 
obtain any outstanding medical evidence 
pertinent to the issue on appeal.  The RO 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all records and/or responses 
from each contacted entity are associated 
with the claims file the RO should 
arrange for the veteran to undergo VA 
skin examination. The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report must include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examining physician should address 
whether the veteran's service-connected 
dermatophytosis results in:

a.  More than 40 percent of the entire 
body or more than 40 percent of exposed 
areas is affected, or; constant or near-
constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs has been required 
during the past 12- month period; or

b.  Whether there is ulceration, 
extensive exfoliation or crusting and 
systemic or nervous manifestations of the 
disease, or whether the disease is 
exceptionally repugnant.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
evaluation greater than 50 percent for 
dermatophytosis for the period since 
August 30, 2002 in light of all pertinent 
evidence and legal authority, to 
specifically include consideration of the 
former and revised applicable criteria 
for evaluating skin disabilities, as 
discussed above.  

5.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include citation to both the 
former and revised rating criteria for 
evaluating skin disabilities) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


